 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective as of August 20, 2018
(“Effective Date”), by and between Xtant Medical Holdings, Inc., a Delaware
corporation (the “Company”), and Kathie J. Lenzen, an individual (“Employee”).
The Company and Employee are sometimes referred to as the “Parties” or “Party”
in this Agreement, and the Company may designate a subsidiary to be the employer
of the Employee.

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. EMPLOYMENT AND DUTIES.

 

A. Job Title and Responsibilities. The Company hereby employs Employee, and
Employee hereby agrees to be employed, as Senior Vice President, Finance &
Administration and Chief Financial Officer (together with such other position or
positions consistent with Employee’s title as the Company’s Chief Executive
Officer may specify from time to time), reporting to the Chief Executive Officer
and will have such duties and responsibilities commensurate with such title.

 

B. Full-Time Best Efforts. Employee agrees to devote Employee’s full
professional time and attention to the business of the Company (and its
subsidiaries, affiliates, or related entities) and the performance of Employee’s
obligations under this Agreement, and will at all times faithfully,
industriously and to the best of Employee’s ability, experience and talent,
perform all of Employee’s obligations hereunder. Notwithstanding the foregoing,
Employee may, subject to the approval of the Company (i) serve on civil,
charitable or non-profit boards or committees, and (ii) manage personal and
family investments and affairs, participate in industry organizations, so long
as such service and activity, does not interfere, individually or in the
aggregate, with the performance of her responsibilities hereunder and subject to
the Company’s code of conduct and other applicable policies as in effect from
time to time. The Company understands, acknowledges and agrees that Employee
serves on the board of directors of The Community Foundation for Carver County
Board and St. Johns LCMS Strategic Planning Committee as of the date of this
Agreement.

 

C. Duty of Loyalty. Employee acknowledges that during Employee’s employment with
the Company, Employee has participated in and will participate in relationships
with existing and prospective clients, customers, partners, suppliers, service
providers and vendors of the Company that are essential elements of the
Company’s goodwill. The parties acknowledge that Employee owes the Company a
fiduciary duty to conduct all affairs of the Company in accordance with all
applicable laws and the highest standards of good faith, trust, confidence and
candor, and to endeavor, to the best of Employee’s ability, to promote the best
interests of the Company.

 

D. Conflict of Interest. Employee agrees that while employed by the Company, and
except with the advance written consent of the Company’s Board of Directors (the
“Board”), Employee will not enter into, on behalf of the Company, or cause the
Company or any of its affiliates to enter into, directly or indirectly, any
transactions with any business organization in which Employee or any member of
Employee’s immediate family may be interested as a shareholder, partner, member,
trustee, director, officer, employee, consultant, lender or guarantor or
otherwise; provided, however, that nothing in this Agreement shall restrict
transactions between the Company and any company whose stock is listed on a
national securities exchange or actively traded in the over-the-counter market
and over which Employee does not have the ability to control or significantly
influence policy decisions.

 

 

 

 

2. COMPENSATION.

 

A. Base Pay. The Company agrees to pay Employee gross annual compensation of
$320,000 (“Base Salary”), less usual and customary withholdings, which shall be
payable in arrears in accordance with the Company’s customary payroll practices.
The Base Salary will be subject to normal periodic review, and such review will
consider Employee’s contributions to the Company and the Company’s overall
performance.

 

B. Bonus and Incentive Compensation. Employee shall be eligible for bonus and
incentive based compensation approved by the Board (or a committee thereof) from
time to time. The target annual bonus compensation will be 30% of Employee’s
Base Salary, except that for the 2018 calendar year, Employee shall only be
eligible to receive a pro-rated bonus, with such proration based on Employee’s
start date, which bonus shall be contingent upon the achievement of performance
objectives as established by the Board (or a committee thereof) and communicated
to Employee. Such bonus and incentive compensation shall be less all tax
withholdings and other applicable deductions the Company reasonably determines
are required to be made. Except as otherwise provided in this Agreement, with
respect to the annual bonus compensation, Employee must remain continuously
employed by the Company through the date such bonus compensation is paid to be
eligible to receive it and shall be paid no later than March 15 of the calendar
year immediately following the calendar year in which the bonus is being
measured.

 

C. Equity Award. Effective as of September 15, 2018, Employee shall be granted a
Non-Statutory Stock Option (the “Option”), as defined in the Xtant Medical
Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”), to purchase 130,000
shares of Common Stock (as defined in the Plan) at a per share exercise price
equal to 100% of the Fair Market Value (as defined in the Plan) of a share of
Common Stock on September 15, 2018. The Option (i) shall have a term of ten (10)
years from the Grant Date; (ii) shall vest with respect to 25% of the shares of
Common Stock purchasable thereunder on each of the one-year, two-year,
three-year and four-year anniversaries of the Grant Date, contingent upon
Employee having continuously served as an employee of the Company or one of its
subsidiaries from the Grant Date until the respective vesting date; (iii) shall
be subject to all of the terms and conditions of the Plan; and (iv) shall be
evidenced by an appropriate individual award agreement, in substantially the
form as previously approved by the Board. Employee will be eligible for another
equity grant in 2020, subject to the Board’s approval.

 

D. Benefits. During Employee’s employment, Employee will be eligible to
participate in the Company’s benefit programs, as summarized and as governed by
any plan documents concerning such benefits. Employee acknowledges that the
Company may amend, modify or terminate any of its benefit plans or programs at
any time and for any reason. Employee will be eligible for 20 days of paid
vacation per year, subject to the Company’s carryover policy for unused vacation
in effect from time to time. The Company will also provide Employee with a
$250,000 term life insurance policy during Employee’s employment.

 

E. Clawback. Employee agrees that any compensation or benefits provided by the
Company under this Agreement or otherwise will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment policy of
the Company as may be in effect from time-to-time or as required by applicable
law, regulation or stock exchange listing requirement.

 

3. CONFIDENTIAL INFORMATION.

 

A. Employee understands that during Employee’s employment relationship with the
Company, the Company intends to provide Employee with information, including
Confidential Information (as defined herein), without which Employee would not
be able to perform Employee’s duties to the Company. Employee agrees, at all
times during the term of Employee’s employment relationship and thereafter, to
hold in strictest confidence, and not to use or disclose, except for the benefit
of the Company to the extent necessary to perform Employee’s obligations to the
Company, any Confidential Information that Employee obtains, accesses or creates
during the term of the relationship, whether or not during working hours, until
such Confidential Information becomes publicly and widely known and made
generally available through no wrongful act of Employee or of others under
confidentiality obligations as to the information involved. Employee understands
that “Confidential Information” means information and physical material not
generally known or available outside the Company and information and physical
material entrusted to the Company by third parties under an obligation of
non-disclosure or non-use or both. “Confidential Information” includes, without
limitation, inventions, technical data, trade secrets, clinical data, regulatory
information and strategies, marketing ideas or plans, research, product or
service ideas or plans, business strategies, investments, investment
opportunities, potential investments, market studies, industry studies,
historical financial data, financial information and results, budgets, identity
of customers, forecasts (financial or otherwise), possible or pending
transactions, customer lists and domain names, price lists, and pricing
methodologies.

 

2

 

 

B. At all times, both during Employee’s employment and after its termination,
Employee will keep and hold all such Confidential Information in strict
confidence and trust. Employee will not use or disclose any Confidential
Information without the prior written consent of the Company, except as may be
necessary to perform Employee’s duties as an employee of the Company for the
benefit of the Company. Employee may disclose information that Employee is
required to disclose by valid order of a government agency or court of competent
jurisdiction, provided that Employee will:

 

1. Notify the Company in writing immediately upon learning that such an order
may be sought or issued,

 

2. Cooperate with the Company as reasonably requested if the Company seeks to
contest such order or to place protective restrictions on the disclosure
pursuant to such order, and

 

3. Comply with any protective restrictions in such order, and disclose only the
information specified in the order.

 

C. Upon termination of employment with the Company, Employee will promptly
deliver to the Company all documents and materials of any nature pertaining to
Employee’s work with the Company.

 

D. Employee agrees not to infringe the copyrights of the Company, its customers
or third parties (including, without limitation, Employee’s previous employer,
customers, etc.) by unauthorized or unlawful copying, modifying or distributing
of copyrighted material, including plans, drawings, reports, financial analyses,
market studies, computer software and the like.

 

4. COVENANT NOT TO COMPETE.

 

A. Non-competition Covenant. Employee agrees that during the Restricted Period
(as defined below), without the prior written consent of the Company, Employee
shall not, directly or indirectly within the Territory (as defined below): (i)
personally, by agency, as an employee, independent contractor, consultant,
officer, director, manager, agent, associate, investor (other than as a passive
investor holding less than five percent of the outstanding equity of an entity),
or by any other artifice or device, engage in any Competitive Business (as
defined below), (ii) assist others, including but not limited to employees of
the Company, to engage in any Competitive Business, or (iii) own, purchase,
finance, organize or take preparatory steps to own, purchase, finance, or
organize a Competitive Business. Notwithstanding the foregoing, nothing herein
or otherwise will prohibit Employee following termination of her employment from
providing services to, holding an equity interest in, or receiving compensation
from (i) any division, affiliate or subsidiary of a Competitive Business or (ii)
any private equity or hedge fund which owns or has an investment in a
Competitive Business, as long as Employee, in each case, is not providing
services directly to the Competitive Business.

 

3

 

 

B. Definitions.

 

1. “Competitive Business” means (i) any person, entity or organization which is
engaged in or about to become engaged in research on consulting regarding, or
development, production, marketing or selling of any product, process,
technology, device, invention or service which resembles, competes with or is
intended to resemble or compete with a product, process, technology, device,
invention or service under research or development or being promoted, marketed,
sold or serviced by the Company or any subsidiary; or (ii) any other line of
business that was conducted by the Company or any subsidiary or that Employee
knows or should reasonably know is actively preparing to pursue at any time
during the term of Employee’s employment with the Company.

 

2. “Territory” means the United States of America.

 

3. “Restricted Period” means the period of Employee’s employment with the
Company and for a period of twelve (12) months following the termination of
Employee’s employment.

 

5. NON-SOLICITATION AND NON-INTERFERENCE COVENANTS.

 

A. Non-solicitation of Employees and Others. During the Restricted Period, (i)
Employee shall not, directly or indirectly, solicit, recruit, or induce, or
attempt to solicit, recruit or induce any employee, consultant, independent
contractor, vendor, supplier, or agent to terminate or otherwise adversely
affect her employment or other business relationship (or prospective employment
or business relationship) with the Company, and (ii) Employee shall not,
directly or indirectly, solicit, recruit, or induce, or attempt to solicit,
recruit or induce any employee to work for Employee or any other person or
entity, other than the Company or its affiliates or related entities.
Notwithstanding the foregoing, the Company understands, acknowledges and agrees
that the mere solicitation by Employee on behalf of herself or a new employer or
agent of business from a vendor or supplier of the Company during the Restricted
Period would not violate this Section 5.A.

 

B. Non-solicitation of Customers. During the Restricted Period, Employee shall
not, directly or indirectly, solicit, recruit, or induce any Customer (as
defined below) for the purpose of (i) providing any goods or services related to
a Competitive Business, or (ii) interfering with or otherwise adversely
affecting the contracts or relationships, or prospective contracts or
relationships, between the Company (including any related or affiliated
entities) and such Customers. “Customer” means a person or entity with which
Employee had contact or about whom Employee gained information while an Employee
of the Company, and to which the Company was selling or providing products or
services, was in active negotiations for the sale of its products or services,
or was otherwise doing business as of the date of the cessation of Employee’s
employment with the Company or for whom the Company had otherwise done business
within the twelve (12) month period immediately preceding the cessation of
Employee’s employment with the Company.

 

6. ACKNOWLEDGEMENTS. Employee acknowledges and agrees that:

 

A. The geographic and duration restrictions contained in Paragraphs 4 and 5 of
this Agreement are fair, reasonable, and necessary to protect the Company’s
legitimate business interests and trade secrets, given the geographic scope of
the Company’s business operations, the competitive nature of the Company’s
business, and the nature of Employee’s position with the Company;

 

4

 

 

B. Employee’s employment creates a relationship of confidence and trust between
Employee and the Company with respect to the Confidential Information, and
Employee will have access to Confidential Information (including but not limited
to trade secrets) that would be valuable or useful to the Company’s competitors;

 

C. The Company’s Confidential Information is a valuable asset of the Company,
and any violation of the restrictions set forth in this Agreement would cause
substantial injury to the Company;

 

D. The restrictions contained in this Agreement will not unreasonably impair or
infringe upon Employee’s right to work or earn a living after Employee’s
employment with the Company ends; and

 

E. This Agreement is a contract for the protection of trade secrets under
applicable law and is intended to protect the Confidential Information
(including trade secrets) identified above.

 

7. “BLUE PENCIL” AND SEVERABILITY PROVISION. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Confidential Information. To the extent such a provision (or portion thereof)
may not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

 

8. INVENTIONS.

 

A. Inventions Retained and Licensed. Attached as Exhibit A is a list describing
all inventions and information created, discovered or developed by Employee,
whether or not patentable or registrable under patent, copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or with others before Employee’s employment with the Company
(“Prior Inventions”), which belong in whole or in part to Employee, and which
are not being assigned by Employee to the Company. Employee represents that
Exhibit A is complete and contains no confidential or Confidential information
belonging to a person or entity other than Employee. Employee acknowledges and
agrees that Employee has no rights in any Inventions (as that term is defined
below) other than the Prior Inventions listed on Exhibit A. If there is nothing
identified on Exhibit A, Employee represents that there are no Prior Inventions
as of the time of signing this Agreement. Employee shall not incorporate, or
permit to be incorporated, any Prior Invention owned by Employee or in which she
has an interest in a Company product, process or machine without the Company’s
prior written consent. Notwithstanding the foregoing, if, in the course of
Employee’s employment with the Company, Employee directly or indirectly
incorporates into a Company product, process or machine a Prior Invention owned
by Employee or in which Employee has an interest, the Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, world-wide
license to make, have made, modify, use, create derivative works from and sell
such Prior Invention as part of or in connection with such product, process or
machine.

 

B. Assignment of Inventions. Employee shall promptly make full, written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby irrevocably transfers and assigns, and agrees to
transfer and assign, to the Company, or its designee, all her rights, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks
(and all associated goodwill), mask works, or trade secrets, whether or not they
may be patented or registered under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during Employee’s employment by
the Company (the “Inventions”). Employee further acknowledges that all original
works of authorship which are made by Employee (solely or jointly with others)
within the scope of and during the period of her employment with the Company and
which may be protected by copyright are “Works Made For Hire” as that term is
defined by the United States Copyright Act. Employee understands and agrees that
the decision whether to commercialize or market any Invention developed by
Employee solely or jointly with others is within the Company’s sole discretion
and the Company’s sole benefit and that no royalty will be due to Employee as a
result of the Company’s efforts to commercialize or market any such invention.

 

5

 

 

Employee recognizes that Inventions relating to her activities while working for
the Company and conceived or made by Employee, whether alone or with others,
within one (1) year after cessation of Employee’s employment, may have been
conceived in significant part while employed by the Company. Accordingly,
Employee acknowledges and agrees that such Inventions shall be presumed to have
been conceived during Employee’s employment with the Company and are to be, and
hereby are, assigned to the Company unless and until Employee has established
the contrary.

 

The requirements of this Paragraph 8B do not apply to any intellectual property
for which no equipment, supplies, facility or trade secret information of the
Company was used, and which was developed entirely on the Employee’s own time,
and (i) which does not relate (x) directly to the Company’s business or (y) to
the Company’s actual or demonstrably anticipated research and development or
(ii) which does not result from any work the Employee performed for the Company.

 

C. Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during her employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

D. Patent, Trademark and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
in any and all countries relating thereto, including, but not limited to, the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments the Company reasonably deems necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to such inventions, and any copyrights, patents,
trademarks, service marks, mask works, or any other intellectual property rights
relating thereto. Employee further agrees that her obligation to execute or
cause to be executed, when it is in her power to do so, any such instrument or
paper shall continue after termination or expiration of this Agreement or the
cessation of her employment with the Company. If the Company is unable because
of Employee’s mental or physical incapacity or for any other reason, after
reasonably diligent efforts, to secure Employee’s signature to apply for or to
pursue any application for any United States or foreign patents, trademarks or
copyright registrations covering inventions or original works of authorship
assigned to the Company as above, then Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Employee’s agent and attorney-in-fact to act for and in her behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, trademarks or
copyright registrations thereon with the same legal force and effect as if
executed by Employee; this power of attorney shall be a durable power of
attorney which shall come into existence upon Employee’s mental or physical
incapacity.

 

6

 

 

9. SURVIVAL AND REMEDIES. Employee’s obligations of nondisclosure,
non-solicitation, non-interference, and non-competition under this Agreement
shall survive the cessation of Employee’s employment with the Company and shall
remain enforceable. In addition, Employee acknowledges that upon a breach or
threatened breach of any obligation of nondisclosure, non-solicitation,
non-interference, or noncompetition of this Agreement, the Company may suffer
irreparable harm and damage for which money alone cannot fully compensate the
Company. Employee therefore agrees that upon such breach or threat of imminent
breach of any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, barring Employee
from violating any such provision. This Paragraph shall not be construed as an
election of any remedy, or as a waiver of any right available to the Company
under this Agreement or the law, including the right to seek damages from
Employee for a breach of any provision of this Agreement and the right to
require Employee to account for and pay over to the Company all profits or other
benefits derived or received by Employee as the result of such a breach, nor
shall this Paragraph be construed to limit the rights or remedies available
under state law for any violation of any provision of this Agreement.

 

10. RETURN OF COMPANY PROPERTY. All devices, records, reports, data, notes,
compilations, lists, proposals, correspondence, specifications, equipment,
drawings, blueprints, manuals, DayTimers, planners, calendars, schedules, discs,
data tapes, financial plans and information, or other recorded matter, whether
in hard copy, magnetic media or otherwise (including all copies or reproductions
made or maintained, whether on the Company’s premises or otherwise), pertaining
to Employee’s work for the Company, or relating to the Company or the Company’s
Confidential Information, whether created or developed by Employee alone or
jointly during her employment with the Company, are the exclusive property of
the Company. Employee shall surrender the same (as well as any other property of
the Company) to the Company upon its request or promptly upon the cessation of
employment. Upon cessation of Employee’s employment, Employee agrees to sign and
deliver the “Termination Certificate” attached as Exhibit B, which shall detail
all Company property that is surrendered upon cessation of employment.

 

11. NO CONFLICTING AGREEMENTS OR IMPROPER USE OF THIRD-PARTY INFORMATION. During
her employment with the Company, Employee shall not improperly use or disclose
any Confidential information or trade secrets of any former employer or other
person or entity, and Employee shall not bring on to the premises of the Company
any unpublished document or Confidential information belonging to any such
former employer, person or entity, unless consented to in writing by the former
employer, person or entity. Employee represents that she has not improperly used
or disclosed any Confidential information or trade secrets of any other person
or entity during the application process or while employed or affiliated with
the Company. Employee also acknowledges and agrees that she is not subject to
any contract, agreement, or understanding that would prevent Employee from
performing her duties for the Company or otherwise complying with this
Agreement. Notwithstanding the foregoing, the Company understands, acknowledges
and agrees that Employee has certain continuing obligations to her former
employer as described to the Company prior to the date of this Agreement. To the
extent Employee violates this provision, or her employment with the Company
constitutes a breach or threatened breach of any contract, agreement, or
obligation to any third party, Employee shall indemnify and hold the Company
harmless from all damages, expenses, costs (including reasonable attorneys’
fees) and liabilities incurred in connection with, or resulting from, any such
violation or threatened violation.

 

7

 

 

12. TERMINATION.

 

A. By Either Party. Either Party may terminate the Employee’s at-will employment
at any time with or without notice, and with or without cause. Except as
provided in this Paragraph 12, upon termination of employment, Employee shall
only be entitled to Employee’s accrued but unpaid Base Salary and other benefits
earned under any Company-provided plans, policies and arrangements for the
period preceding the effective date of the termination of employment.

 

B. Termination Without Cause. If the Company terminates Employee’s employment
without Cause (defined below), Employee shall be entitled to receive continuing
severance pay at a rate equal to Employee’s Base Salary, as then in effect, for
six (6) months from the date of termination of employment, less all required tax
withholdings and other applicable deductions, payable in accordance with the
Company’s standard payroll procedures, commencing on the effective date of a
Separation Agreement and Release of claims against the Company that has not been
revoked, in substantially the form of Exhibit C attached hereto, the timely
execution and performance by Employee of which is specifically a condition to
her receipt of any of the payments and benefits provided under this Paragraph
12B; provided that (1) such Separation Agreement and Release shall be executed
and be fully effective within seventy (70) days of the Employee’s termination of
employment; (2) the first payment shall include any amounts that would have been
paid to Employee if payment had commenced on the date of termination of
employment; and (3) Employee shall not be required to execute a release of any
claims arising from the Company’s failure to comply with its obligations under
Paragraph 12A. If Employee timely and effectively elects continuation coverage
under the Company’s group health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or similar state law, the Company
will pay or reimburse the premiums for such coverage of Employee (and her
dependents, as applicable) at the same rate it pays for active employees for a
period for twelve (12) months from the date of termination of employment;
provided that the Company’s obligation to make such payments shall immediately
expire if Employee ceases to be eligible for continuation coverage under COBRA
or similar state law or otherwise terminates such coverage. Notwithstanding the
foregoing, any of the foregoing payments due under this Paragraph 12B shall
commence within seventy (60) days of Employee's termination of employment,
provided that if such seventy (70)-day period spans two (2) calendar years,
payments shall commence in the latter calendar year. In addition to the
foregoing and subject to Employee’s execution of a Separation Agreement and
Release of claims against the Company that has been executed and not revoked
within any applicable rescission period that has expired within seventy (70)
days of the Employee’s termination of employment, Employee shall be entitled to
the pro-rated amount of any unpaid bonus for the calendar year in which her
termination of employment occurs, if earned pursuant to the terms thereof
(except for the provision of remaining an employee through the date of payment
thereof) and at such time and in such manner as determined by the Board (or a
committee thereof) in its sole discretion pursuant to the terms thereof, less
any payments thereof already made during such year.

 

C. Termination Upon a Change in Control. If the Company or any successor in
interest to the Company terminates Employee’s employment without Cause in
connection with or within twelve (12) months after a Change in Control (defined
below) or if Employee terminates her employment for Good Reason (defined below)
within twelve (12) months after a Change in Control, Employee shall be entitled
to receive (i) her accrued but unpaid Base Salary and other benefits earned
under any Company-provided plans, policies and arrangements for the period
preceding the effective date of the termination of employment, and (ii) a
lump-sum payment equal to one times Employee’s Base Salary, as then in effect,
less all tax withholdings and other applicable deductions the Company reasonably
determines are required to be made, payable on the first regular payroll date
after the effective date of a Separation Agreement and Release that has been
executed and not revoked within any applicable rescission period that has
expired within seventy (70) days of the Employee’s termination of employment, in
substantially the form of Exhibit C attached hereto, the execution and
performance by Employee of which is specifically a condition to her receipt of
any of the payments and benefits provided under this Paragraph 12C; provided
that Employee shall not be required to execute a release of any claims arising
from the Company’s failure to comply with its obligations under Paragraph 12A.
If Employee timely and effectively elects continuation coverage under the
Company’s group health plan pursuant to COBRA or similar state law, the Company
will pay or reimburse the premiums for such coverage of Employee (and her
dependents, as applicable) at the same rate it pays for active employees for a
period for twelve (12) months from the date of termination of employment;
provided that the Company’s obligation to make such payments shall immediately
expire if Employee ceases to be eligible for continuation coverage under COBRA
or similar state law or otherwise terminates such coverage. Notwithstanding the
previous provisions of this Paragraph 12C, any payments due under this Paragraph
12C shall commence within seventy (70) days of Employee's termination of
employment, provided that if such seventy (70)-day period spans two calendar
years, payments shall commence in the latter calendar year. In addition to the
foregoing and subject to Employee’s timely execution of a Separation Agreement
and Release that has been executed and not revoked within any applicable
rescission period that has expired within seventy (70) days of the Employee’s
termination of employment, Employee shall be entitled to the pro-rated amount of
any unpaid bonus for the calendar year in which her termination of employment
occurs, if earned pursuant to the terms thereof and at such time and in such
manner as determined by the Board (or a committee thereof) in its sole
discretion (but consistent with other bonuses determined by the Board) pursuant
to the terms thereof, less any payments thereof already made during such year.
The payments and benefits described in this Paragraph 12C are in lieu of, and
not in addition to, the payments and benefits described in Paragraph 12B, it
being understood by Employee that she shall be paid and receive only one set of
severance payments and benefits.

 

8

 

 

D. Termination for Cause, Death or Disability, or Resignation. If Employee’s
employment with the Company terminates voluntarily by Employee other than for
Good Reason pursuant to Paragraph 12C above, for Cause by the Company or due to
Employee’s death or disability, then payments of compensation by the Company to
Employee hereunder will terminate immediately (except as to amounts already
earned).

 

E. Definitions.

 

1. “Cause.” For all purposes under this Agreement, “Cause” is defined as (i)
gross negligence or willful failure to perform Employee’s duties and
responsibilities to the Company; (ii) commission of any act of fraud, theft,
embezzlement, financial dishonesty or any other willful misconduct that has
caused or is reasonably expected to result in injury to the Company; (iii)
conviction of, or pleading guilty or nolo contendere to, any felony or a lesser
crime involving dishonesty or moral turpitude; or (iv) material breach by
Employee of any of her obligations under this Agreement or any written agreement
or covenant with the Company, including the policies adopted from time to time
by the Company applicable to all employees, that has not been cured within
thirty (30) days of notice of such breach.

 

2. “Good Reason.” For all purposes under this Agreement, “Good Reason” is
defined as Employee’s resignation within thirty (30) days following the
expiration of any Company cure period (discussed below) following the occurrence
of one or more of the following, without Employee’s express written consent: (i)
a material reduction of Employee’s duties, authority, reporting level, or
responsibilities, relative to Employee’s duties, authority, reporting level, or
responsibilities in effect immediately prior to such Change in Control; (ii) a
material reduction in Employee’s base compensation; or (iii) the Company’s
requiring of Employee to change the principal location at which Employee is to
perform her services by more than fifty (50) miles. Employee will not resign for
Good Reason without first providing the Company with written notice within
thirty (30) days of the initial occurrence of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition shall not have been cured.

 

9

 

 

3. “Change in Control.” For all purposes under this Agreement, a “Change in
Control” of the Company is as defined in the Plan; provided, that a liquidation,
dissolution or winding up of the Company or change in the state of the Company’s
incorporation shall not constitute a Change in Control event for purposes of
this Agreement.

 

F. No Other Benefits. In the event of a termination of Employee’s employment
with the Company, the provisions of this Paragraph 12 are Employee’s exclusive
right to severance benefits and are in lieu of participation in any other
severance policy or plan to which Employee might otherwise be entitled.

 

G. Termination from any Offices Held. Upon her termination of employment with
the Company, Employee agrees that and any and all offices held, if applicable,
shall be automatically terminated. Employee agrees to cooperate with the Company
and execute any documents reasonably required by the Company or competent
authorities to effect this provision.

 

13. GENERAL PROVISIONS.

 

A. Governing Law; Consent To Personal Jurisdiction. The laws of the State of
Minnesota shall govern the Employee’s employment and this Agreement without
regard to conflict of laws principles. Employee and the Company each hereby
consents to the personal jurisdiction of the state courts located in Hennepin
County, State of Minnesota, and the federal district court sitting in Hennepin
County, State of Minnesota, if that court otherwise possesses jurisdiction over
the matter, for any legal proceeding concerning Employee’s employment or
termination of employment, or arising from or related to this Agreement or any
other agreement executed between Employee and the Company.

 

B. Entire Agreement. This Agreement, together with the Exhibits hereto, sets
forth this entire Agreement between the Company (and any of its related or
affiliated entities, officers, agents, owners or representatives) and Employee
relating to the subject matter herein, and supersedes any and all prior
discussions and agreements, whether written or oral, on the subject matter
hereof, including without limitation that certain Employment Offer Letter and
Term Sheet dated July 9, 2018 provided to Employee by the Company prior to the
commencement of her employment with the Company and accepted by Employee on July
15, 2018. To the extent that this Agreement may conflict with the terms of
another written agreement between Employee and the Company, the terms of this
Agreement will control.

 

C. Modification. No modification of or amendment to this Agreement will be
effective unless in writing and signed by Employee and an authorized
representative of the Company.

 

D. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of its ability to enforce that provision or any other
provision. The Company’s failure to enforce any breach of this Agreement shall
not act as a waiver of that breach or any future breach. No waiver of any of the
Company’s rights under this Agreement will be effective unless in writing. Any
such written waiver shall not be deemed a continuing waiver unless specifically
stated, and shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

10

 

 

E. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of and bind, the Company’s, affiliates, subsidiaries,
successors and assigns. Employee shall not have the right to assign her rights
or obligations under this Agreement.

 

F. Construction. The language used in this Agreement will be deemed to be
language chosen by Employee and the Company to express their mutual intent, and
no rules of strict construction will be applied against either Party.

 

G. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one agreement. Signatures of the parties that are transmitted in person or by
facsimile or e-mail shall be accepted as originals.

 

H. Further Assurances. Employee agrees to execute any proper oath or verify any
document required to carry out the terms of this Agreement.

 

I. Title and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement.

 

J. Notices. All notices and communications that are required or permitted to be
given under this Agreement shall be in writing and shall be sufficient in all
respects if given and delivered in person, by electronic mail, by facsimile, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving Party at such Party’s address shown in the signature
blocks below or to such other address as such Party may have given to the other
by notice pursuant to this Paragraph. Notice shall be deemed given (i) on the
date of delivery in the case of personal delivery, electronic mail or facsimile,
or (ii) on the delivery or refusal date as specified on the return receipt in
the case of certified mail or on the tracking report in the case of overnight
courier.

 

K. Section 409A. The amounts payable under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”). Any payments due under this Agreement on
account of a termination of employment shall only be payable if the termination
constitutes a “separation from service” within the meaning of Section 409A. To
the extent that any such payments are determined to be subject to Section 409A,
(i) the terms of this Agreement shall be interpreted to avoid incurring any
penalties under Section 409A, (ii) any right to a series of installment payments
is to be treated as a right to a series of separate payments, and (iii) any
payments due to a “specified employee” of a publicly-traded company upon a
separation from service shall be delayed until the first day of the seventh
month following such separation from service. Notwithstanding the foregoing, in
no event shall the Company be responsible for any taxes or penalties due under
Section 409A.

 

14. EMPLOYEE’S ACKNOWLEDGMENTS. Employee acknowledges that she is executing this
Agreement voluntarily and without duress or undue influence by the Company or
anyone else and that Employee has carefully read this Agreement and fully
understands the terms, consequences, and binding effect of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

11

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Employment Agreement as of the date first written above.

 

EMPLOYEE   XTANT MEDICAL HOLDINGS, INC.         Print Name: Kathie J. Lenzen  
/s/ Carl D. O’Connell         Signature: /s/ Kathie J. Lenzen   Carl D.
O’Connell         Date: Aug. 20, 2018   Chief Executive Officer       Address:
1413 Fairway Court, Chaska, MN 55318   Date: August 20, 2018

 

Phone:               Email:      

 

12

 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

IS A LIST ATTACHED? (PLEASE CHECK): _____YES _____NO

 

NOTE: The following is a list of all Prior Inventions made, conceived, developed
or reduced to practice by Employee prior to her employment with the Company.

 

IF NO SUCH LIST IS ATTACHED, THAT MEANS EMPLOYEE IS NOT ASSERTING THE EXISTENCE
OF ANY PRIOR INVENTIONS.

 

13

 

 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

I hereby represent and certify that I have in all material respects complied
with my obligations to the Company under the Employment Agreement between the
Company and me to which the form of this Certificate is attached as Exhibit B.

 

I also represent that on or before my last day, I have specifically returned the
following items:

 

  [  ] Computer/laptop         [  ] Keys/access cards         [  ] Company
credit card         [  ] Other equipment (please list)
____________________________________________  
________________________________________________________________________

 

14

 

 

EXHIBIT C

 

FORM OF SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement (“Agreement”) and the Release, which is attached and
incorporated by reference as Exhibit A (“Release”), are made by and between
Kathie J. Lenzen (“Employee”), and Xtant Medical Holdings, Inc., its affiliates,
related or predecessor corporations, subsidiaries, successors and assigns
(“Employer”).

 

Employer and Employee (collectively, “Parties”) wish to end their employment
relationship in an honorable, dignified and orderly fashion. Toward that end,
the Parties have agreed to separate according to the following terms.

 

IN CONSIDERATION OF THIS AGREEMENT, THE PARTIES AGREE AS FOLLOWS:

 

1. Termination. Employee’s employment shall end on a date and time Employer
shall determine (“Termination Date”).

 

2. Consideration. Employer shall, (1) after receipt of a fully executed
Agreement and Release; (2) after expiration of all applicable rescission
periods; and (3) provided Employee complies with her obligations under this
Agreement, provide Employee with separation benefits (“Consideration”) in
compliance with Employee’s Employment Agreement (“Exhibit B”):

 

3. Termination of Benefits. Except as otherwise provided by this Agreement,
Employee’s participation in Employer’s employee benefits, bonus, and all other
compensation or commission plans, will terminate on the Termination Date, unless
otherwise provided by law, or benefit plan. Employee shall receive no
compensation or benefits under such plans, except as specifically provided in
Section 2 of this Agreement.

 

4. Execution of Agreement and Release of all Claims. Employee agrees to fully
execute this Agreement, and the Release attached as Exhibit A, releasing any and
all actual or potential claims which may have arisen at any time during her
employment with or termination from employment with Employer. Employee’s failure
to execute this Agreement and/or Release, or any attempt to rescind this
Agreement or that Release, shall terminate this Agreement, and the Parties’
respective rights and obligations under this Agreement.

 

5. Satisfactory Performance and Cooperation During Transition. Employee shall
fully cooperate with Employer in responding to questions, providing assistance
and information, and defending against claims of any type, and will otherwise
assist Employer as Employer may request through Employee’s Termination Date
(“Transition Period”). More specifically:

 

(a) During the Transition Period, Employee shall reasonably cooperate with
Employer as it meets and otherwise communicates/works, with Employer’s
employees, customers, strategic relationships, consultants, and vendors on the
transition of Employee’s duties to other individuals. Employee shall be
available, upon reasonable notice, during business hours to respond to
Employer’s questions and electronic communications. Employer shall reimburse
Employee for Employee’s reasonable out-of-pocket expenses (such reimbursement
shall not include compensation for any such time or Employee’s attorney’s fees)
incurred in accordance with this paragraph upon submission of receipts to
Employer for such expenses.

 



         

EMPLOYEE INITIALS

 



 

 

 

(b) Employee shall not, absent Employer’s specific approval, initiate any form
of communication with Employer’s employees, customers or strategic partners
regarding Employer, Employer’s products or Employees, and shall communicate with
such persons in the above capacity only in conjunction with person(s) who
Employer has designated to participate in such communications.

 

6. Stipulation of No Charges. Employee affirmatively represents that she has not
filed nor caused to be filed any charges, claims, complaints, or actions against
Employer before any federal, state, or local administrative agency, court, or
other forum. Except as expressly provided in this Agreement or required by law,
Employee acknowledges and agrees that she has been paid all wages, bonuses,
compensation, benefits and other amounts that are due, with the exception of any
vested right under the terms of a written ERISA-qualified benefit plan. Employee
waives any right to any form of recovery or compensation from any legal action,
excluding any action claiming this Agreement and Release violate the Age
Discrimination in Employment Act (“ADEA”) and/or the Older Workers Benefit
Protection Act (“OWBPA”), filed or threatened to be filed by Employee or on
Employee’s behalf based on Employee’s employment, terms of employment, or
separation from, Employer. Employee understands that any Consideration paid to
Employee pursuant to this Agreement may be deducted from any monetary award she
may receive as a result of a successful ADEA and/or OWBPA claim or challenge to
this Agreement and Release. This does not preclude Employee from eligibility for
unemployment benefits, and does not preclude or obstruct Employee’s right to
file a Charge with the Equal Employment Opportunity Commission (“EEOC”).

 

7. Return of Property. Employee shall return, on or before the Termination Date,
all Employer property in Employee’s possession or control, including but not
limited to any drawings, orders, files, documents, notes, computers, laptop
computers, fax machines, cell phones, smart devices, access cards, fobs, keys,
reports, manuals, records, product samples, correspondence and/or other
documents or materials related to Employer’s business that Employee has
compiled, generated or received while working for Employer, including all
electronically stored information, copies, samples, computer data, disks, or
records of such materials. Employee must return to Employer, and Employee shall
not retain, any Employer property as previously defined in this section.

 

8. Agreement Not to Seek Future Employment. Employee agrees that she will never
knowingly seek nor accept employment or a consulting/independent contractor
relationship with Employer, nor any other entity owned by Xtant Medical
Holdings, Inc., either directly or through a consulting firm.

 

9. Withholding For Amounts Owed to Employer. Execution of this Agreement shall
constitute Employee’s authorization for Employer to make deductions from
Employee’s Consideration, for Employee’s indebtedness to Employer, or to repay
Employer for unaccrued Paid Time Off already taken, employee purchases, wage or
benefit overpayment, or other Employer claims against Employee, to the extent
permitted by applicable law.

 

10. Non-Disparagement. Employee agrees that, unless it is in the context of an
EEOC or other civil rights or other government enforcement agency investigation
or proceeding, Employee will make no critical, disparaging or defamatory
comments regarding Employer or any Released Party, as defined in the Release, in
any respect or make any comments concerning the conduct or events which
precipitated Employee’s separation. Furthermore, Employee agrees not to assist
or encourage in any way any individual or group of individuals to bring or
pursue a lawsuit, charge, complaint, or grievance, or make any other demands
against Employer or any Released Party. This provision does not prohibit
Employee from participating in an EEOC or other civil rights or other government
enforcement agency charge, investigation or proceeding, or from providing
testimony or documents pursuant to a lawful subpoena or as otherwise required by
law.

 



          EMPLOYEE INITIALS

 



 2 

 

 

11. Compliance with Employment Agreement and Protection of Confidential
Information. Employee agrees to comply with the provisions of and the
restrictions set forth in her Employment Agreement (Exhibit B). Employee agrees
to never divulge or use any trade secrets, confidential information, or other
proprietary information of Employer which Employee obtained or to which Employee
had access during her employment with Employer. For purposes of this latter
obligation, “Confidential Information” means information that is not generally
known and that is proprietary to Employer or that Employer is obligated to treat
as proprietary. It includes, but is not limited to, information or data of
Employer concerning its business, financial statements, patient contact
information and data, products, plans, ideas, drawings, designs, concepts,
inventions, discoveries, improvements, patent applications, know-how, trade
secrets, prototypes, processes, techniques and other proprietary information. It
does not include information that Employee can establish: (i) is already
lawfully in the possession of Employee through independent means at the time of
disclosure thereof; (ii) is or later becomes part of the public domain through
no fault of Employee; (iii) is lawfully received by Employee from a third party
having no obligations of confidentiality to Employer; or (iv) is required to be
disclosed by order of a governmental agency or by a court of competent
jurisdiction. Any information that Employee knows or should reasonably know is
Confidential Information, or that Employer treats as Confidential Information,
will be presumed to be Confidential Information.

 

12. Confidentiality. It is the intent of Employer and Employee that the terms of
this Agreement be treated as Confidential, except to the extent this Agreement
is required to be disclosed under applicable federal securities laws, as
determined by Employer. Employee warrants that she has not and agrees that she
will not in the future disclose the terms of this Agreement, or the terms of the
Consideration to be paid by Employer to Employee as part of this Agreement, to
any person other than her attorney, tax advisor, spouse, or representatives of
any state or federal regulatory agency, who shall be bound by the same
prohibitions against disclosure as bind Employee, and Employee shall be
responsible for advising those individuals or agencies of this confidentiality
provision. Employee shall not provide or allow to be provided to any person this
Agreement, or any copies thereof, nor shall Employee now or in the future
disclose the terms of this Agreement to any person, with the sole exception of
communications with Employee’s spouse, attorney and tax advisor, unless
otherwise ordered to do so by a court or agency of competent jurisdiction.

 

13. Invalidity. In case any one or more of the provisions of this Agreement or
Release shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement and Release will not in any way be affected or impaired thereby.

 

14. Non-Admissions. The Parties expressly deny any and all liability or
wrongdoing and agree that nothing in this Agreement or the Release shall be
deemed to represent any concession or admission of such liability or wrongdoing
or any waiver of any defense.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of ___________________, without reference to its choice
of law rules. Any action for breach of this Agreement shall be brought in the
federal or state court, as appropriate, located in _________________.

 

16. Voluntary and Knowing Action. Employee acknowledges that she has had
sufficient opportunity to review the terms of this Agreement and attached
Release, and that she has voluntarily and knowingly entered into this Agreement.
Employer shall not be obligated to provide any Consideration to Employee
pursuant to this Agreement in the event Employee elects to rescind/revoke the
Release. The Release becomes final and binding on the Parties upon expiration of
the rescission/revocation period, provided Employee has not exercised her option
to rescind/revoke the Release. Any attempt by Employee to rescind any part of
the Release obligates Employee to immediately return all Consideration under
this Agreement to counsel for Employer.

 



          EMPLOYEE INITIALS

 



 3 

 

 

17. Legal Counsel and Fees. Except as otherwise provided in this Agreement and
the Release, the Parties agree to bear their own costs and attorneys’ fees, if
any. Employee acknowledges that Employer, by this Agreement, has advised her
that she may consult with an attorney of her choice prior to executing this
Agreement and the Release. Employee acknowledges that she has had the
opportunity to be represented by legal counsel during the negotiation and
execution of this Agreement and the Release, and that she understands she will
be fully bound by this Agreement and the Release.

 

18. Modification. This Agreement may be modified or amended only by a writing
signed by both Employer and Employee.

 

19. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties’ respective successors and assigns.

 

20. Notices. Any notice, request or demand required or desired to be given
hereunder shall be in writing and shall be addressed as follows:

 

  If to Employer: Carl D. O’Connell     Chief Executive Officer     Xtant
Medical Holdings, Inc.     664 Cruiser Lane     Belgrade, MT 59714         With
a copy to: Thomas A. Letscher     Fox Rothschild LLP     Campbell Mithun Tower -
Suite 2000     222 South Ninth Street     Minneapolis, MN 55402-3338         If
to Employee: Kathie J. Lenzen     1413 Fairway Court     Chaska, MN 55318

 

Either party may change its address by giving the other Party written notice of
its new address.

 

21. Waivers. No failure or delay by either Party in exercising any right or
remedy under this Agreement will waive any provision of this Agreement.

 

22. Miscellaneous. This Agreement may be executed simultaneously in
counterparts, each of which shall be an original, but all of which shall
constitute but one and the same agreement.

 

23. Entire Agreement. Except for any continuing, post-employment, obligations
under Exhibit B, or employment related Employer policy, or as otherwise provided
in this Agreement, this Agreement, the attached Release, and Exhibit B are the
entire Agreement between Employer and Employee relating to her employment and
her separation. Employee understands that this Agreement and the Release cannot
be changed unless it is done in writing and signed by both Employer and
Employee.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 



          EMPLOYEE INITIALS

 

 4 

 

 

  EMPLOYEE               Kathie J. Lenzen   Print Name         Dated:
___________, 20____         XTANT MEDICAL HOLDINGS, INC.         By:   Its:  
Dated: ___________, 20____

 



          EMPLOYEE INITIALS

 

 5 

 

 

EXHIBIT A

 

RELEASE

 

I. Definitions. I, Kathie J. Lenzen, intend all words used in this release
(“Release”) to have their plain meanings in ordinary English. Technical legal
words are not needed to describe what I mean. Specific terms I use in this
Release have the following meanings:

 

  A. “I,” “Me,” and “My” individually and collectively mean Kathie J. Lenzen and
anyone who has or obtains or asserts any legal rights or claims through Me or on
My behalf.         B. “Employer” as used in this Release, shall at all times
mean Xtant Medical Holdings, Inc. and any affiliates, related or predecessor
corporations, parent corporations or subsidiaries, successors and assigns.      
  C. “Released Party” or “Released Parties” as used in this Release, shall at
all times mean Xtant Medical Holdings, Inc. and its affiliates, related or
predecessor corporations, subsidiaries, successors and assigns, present or
former officers, directors, shareholders, agents, employees, representatives and
attorneys, whether in their individual or official capacities, and its
affiliates, related or predecessor corporations, parent corporations or
subsidiaries, successors and assigns, present or former officers, directors,
shareholders, agents, employees, representatives and attorneys, whether in their
individual or official capacities, benefit plans and plan administrators, and
insurers, insurers’ counsel, whether in their individual or official capacities,
and the current and former trustees or administrators of any pension, 401(k), or
other benefit plan applicable to the employees or former employees of Employer,
in their official and individual capacities.         D. “My Claims” mean any and
all of the actual or potential claims of any kind whatsoever I may have had, or
currently may have against Employer or any Released Party, whether known or
unknown, that are in any way related to My employment with or separation from
employment with Employer, including, but not limited to any claims for: invasion
of privacy; breach of written or oral, express or implied, contract; fraud;
misrepresentation; violation of the Age Discrimination in Employment Act of 1967
(“ADEA”), 29 U.S.C. § 626, as amended; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), 42 U.S.C. § 2000, et seq., the Older Workers Benefit
Protection Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII of the Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with
Disabilities Act (“ADA”), 29 U.S.C. § 2101, et seq., and as amended (“ADAAA”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29
U.S.C. § 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101, et seq.,
the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.; National
Labor Relations Act, 29 U.S.C. § 141, et seq., the False Claims Act, 31 U.S.C. §
3729, et seq., Anti-Kickback Statute, 42 U.S.C. § 1320a, et seq., the Minnesota
Human Rights Act, Minn. Stat. § 363A.01, et seq., Minn. Stat. § 181, et seq.,
the Minnesota Whistleblower Act, Minn. Stat. § 181.931, et seq., the Montana
Human Rights Act, Mont. Code Ann. § 49-1-101, et seq., the Montana Wrongful
Discharge for Employment Act, Mont. Code Ann. § 39-2-901, et seq., the Montana
Wage Payment Act, Mont. Code Ann. § 39-3-201, et. seq., or any and all other
Minnesota, Montana, and other state human rights or fair employment practices
statutes, administrative regulations, or local ordinances, and any other
Minnesota, Montana, or other federal, state, local or foreign statute, law,
rule, regulation, ordinance or order, all as amended. This includes, but is not
limited to, claims for violation of any civil rights laws based on protected
class status; claims for assault, battery, defamation, intentional or negligent
infliction of emotional distress, breach of the covenant of good faith and fair
dealing; promissory estoppel; negligence; negligent hiring; retention or
supervision; retaliation; constructive discharge; violation of whistleblower
protection laws; unjust enrichment; violation of public policy; and, all other
claims for unlawful employment practices, and all other common law or statutory
claims.

 



          EMPLOYEE INITIALS

 



 Ex. A-1 

 

 

II. Agreement to Release My Claims. Except as stated in Section V of this
Release, I agree to release all My Claims and waive any rights to My Claims. I
also agree to withdraw any and all of My charges and lawsuits against Employer;
except that I may, but am not required to, withdraw or dismiss, or attempt to
withdraw or dismiss, any charges that I may have pending against Employer with
the Employment Opportunity Commission (“EEOC”) or other civil rights enforcement
agency. In exchange for My agreement to release My Claims, I am receiving
satisfactory Consideration from Employer to which I am not otherwise entitled by
law, contract, or under any Employer policy. The Consideration I am receiving is
a full and fair consideration for the release of all My Claims. Employer does
not owe Me anything in addition to what I will be receiving according to the
Separation Agreement which I have signed.     III. Unknown Claims. In waiving
and releasing any and all actual, potential, or threatened claims against
Employer, whether or not now known to me, I understand that this means that if I
later discover facts different from or in addition to those facts currently
known by me, or believed by me to be true, the waivers and releases of this
Release will remain effective in all respects – despite such different or
additional facts and my later discovery of such facts, even if I would not have
agreed to the Separation Agreement and this Release if I had prior knowledge of
such facts.     IV. Confirmation of No Claims, Etc. I am not aware of any other
facts, evidence, allegations, claims, liabilities, or demands relating to
alleged or potential violations of law that may give rise to any claim or
liability on the part of any Released Party under the Securities Exchange Act of
1934, the Sarbanes–Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, the False Claims Act, the Anti-kickback Statute. I
understand that nothing in this Release interferes with My right to file a
complaint, charge or report with any law enforcement agency, with the Securities
and Exchange Commission (“SEC”) or other regulatory body, or to participate in
any manner in an SEC or other governmental investigation or proceeding under any
such law, statute or regulation, or to require notification or prior approval by
Employer of any such a complaint, charge or report. I understand and agree,
however, that I waive My right to recover any whistleblower award under the
Securities Exchange Act of 1934, the Sarbanes–Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or other individual relief in
any administrative or legal action whether brought by the SEC or other
governmental or law enforcement agency, Me, or any other party, unless and to
the extent that such waiver is contrary to law. I agree that the Released
Parties reserve any and all defenses which they might have against any such
allegations or claims brought by Me or on My behalf. I understand that Employer
is relying on My representations in this Release and related Separation
Agreement.     V. Exclusions from Release.

 

  A. The term “Claims” does not include My rights, if any, to claim the
following: unemployment insurance benefits; workers compensation benefits;
claims for My vested post-termination benefits under any 401(k) or similar
retirement benefit plan; My rights to group medical or group dental insurance
coverage pursuant to section 4980B of the Internal Revenue Code of 1986, as
amended (“COBRA”); My rights to enforce the terms of this Release; or My rights
to assert claims that are based on events occurring after this Release becomes
effective.

 



          EMPLOYEE INITIALS

 



 Ex. A-2 

 

 

  B. Nothing in this Release interferes with My right to file or maintain a
charge with the Equal Employment Opportunity Commission or other local civil
rights enforcement agency, or participate in any manner in an EEOC or other such
agency investigation or proceeding. I, however, understand that I am waiving My
right to recover individual relief including, but not limited to, back pay,
front pay, reinstatement, attorneys’ fees, and/or punitive damages, in any
administrative or legal action whether brought by the EEOC or other civil rights
enforcement agency, Me, or any other party.         C. Nothing in this Release
interferes with My right to challenge the knowing and voluntary nature of this
Release under the ADEA and/or OWBPA.         D. I agree that Employer reserves
any and all defenses, which it has or might have against any claims brought by
Me. This includes, but is not limited to, Employer’s right to seek available
costs and attorneys’ fees as allowed by law, and to have any monetary award
granted to Me, if any, reduced by the amount of money that I received in
consideration for this Release.

 

VI. Older Workers Benefit Protection Act. The Older Workers Benefit Protection
Act applies to individuals age 40 and older and sets forth certain criteria for
such individuals to waive their rights under the Age Discrimination in
Employment Act in connection with an exit incentive program or other employment
termination program. I understand and have been advised that, if applicable, the
above release of My Claims is subject to the terms of the OWBPA. The OWBPA
provides that a covered individual cannot waive a right or claim under the ADEA
unless the waiver is knowing and voluntary. If I am a covered individual, I
acknowledge that I have been advised of this law, and I agree that I am signing
this Release voluntarily, and with full knowledge of its consequences. I
understand that Employer is giving Me twenty-one (21) days from the date I
received a copy of this Release to decide whether I want to sign it. I
acknowledge that I have been advised to use this time to consult with an
attorney about the effect of this Release. If I sign this Release before the end
of the twenty-one (21) day period it will be My personal, voluntary decision to
do so, and will be done with full knowledge of My legal rights. I agree that
material and/or immaterial changes to the Separation Agreement or this Release
will not restart the running of this consideration period. I also acknowledge
that the Separation Agreement, this Release and any other attachments or
exhibits have each been written in a way that I understand.

 



          EMPLOYEE INITIALS

 



 Ex. A-3 

 

 

VII. Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to My rights under the Minnesota Human Rights Act, it shall not become
effective or enforceable until fifteen (15) days after I sign it. Any such
revocation must be in writing and hand-delivered to Employer or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:

 

  A. post-marked within the fifteen (15) day revocation period;             B.
properly addressed to:               Carl D. O’Connell       Chief Executive
Officer       Xtant Medical Holdings, Inc.       664 Cruiser Lane      
Belgrade, MT 59714               and             C. sent by certified mail,
return receipt requested.  

 

  I understand that the Consideration I am receiving for settling and releasing
My Claims is contingent upon My agreement to be bound by the terms of this
Release. Accordingly, if I decide to rescind or revoke this Release, I
understand that I am not entitled to the Consideration described in the
Separation Agreement. I further understand that if I attempt to rescind or
revoke My release of any claim, I must immediately return to Employer all
Consideration I have received under My Agreement.     VIII. I Understand the
Terms of this Release. I have had the opportunity to read this Release carefully
and understand all its terms. I have had the opportunity to review this Release
with My own attorney. In agreeing to sign this Release, I have not relied on any
oral statements or explanations made by Employer, including its employees or
attorneys. I understand and agree that this Release and the attached Agreement
contain all the agreements between Employer and Me. We have no other written or
oral agreements.

 

      Kathie J. Lenzen   Dated: ____________, 20___

 



          EMPLOYEE INITIALS

 

 Ex. A-4 

 

 

EXHIBIT B

 

AGREEMENT

 



 

 

 

 

